DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 8/25/2021.  Claim 1 are amended and claims 1, 3-4, and 6-24 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 the first and second optical paths being substantially parallel with one another”, “an optical element for scanning the first and second laser light beams in parallel with one another…”, and “linearly polarize a first portion of the first and second laser light beams in parallel with one another”. The Specifications originally disclosed “In a preferred embodiment, the scanning device includes a further emission source of a further laser light beam which defines a further optical path, said optical path of said laser light beam and said further optical path of said further optical light beam being substantially parallel, wherein said linear polarizer is located along the optical path of said laser light beam and along the further optical path of said further laser light beam and upstream the optical element for scanning in the propagation direction of the laser light beam and the further laser light beam” [0040], “In the operating configuration of the device 1, the optical groups 10, 20 are housed in a single block element 50 mounted on the supporting plate 1 and are arranged in such a manner that the optical paths 10a, 10b defined by the light beams 7,8 emitted by the sources are substantially parallel to the supporting plate (thus in this embodiment horizontal) and parallel to each other” [0090]. Further, Applicant depicts laser beams and optical paths in each of Figs. 1-4.  Despite the original disclosure, the claimed invention was not evidenced as possessed as would have been understood by a person having ordinary skill in the art.  The broadest reasonable interpretation of the term “parallel” is discussed further in the indefiniteness rejection below. The claim limits the “laser beams”, “optical [paths]”, and “[portions]” of the laser beams as being “parallel”. As show in the figure below depicting only Applicant’s sources and beams from Fig. 3, there appear to be portions of the beams and paths that are constitute parallel lines.  These portions are respectively labeled as portions 1, 2, 3, and 4 where portion 2 are the portions of the first and second laser beams impinging on the polarizer and portion 3 are the portions of the first and second laser beams impinging on the scanning element.  A person 

    PNG
    media_image1.png
    360
    224
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “parallel” in claim 1 is used by the claim to mean “non-intersecting curves,” while the accepted meaning is “a (usually straight) line that runs side by side with and equidistant from another.” (Oxford English Dictionary)The term is indefinite because the specification does not clearly redefine the term.  As stated in the new matter rejection above, the claim limits beam portions that may be linear as being parallel but also the beams themselves and the paths themselves.  Applicant does not disclose linear beam paths and thus the laser beams emitted from the sources cannot be said to be parallel according to a plain meaning.  The claim should be amended to either limit the parallelness to “substantially parallel” only, to beams as skew and non-intersecting, or to linear beam portions as being parallel.  For the purposes of examination, the claim will be interpreted as only requiring portions of the beams to be parallel while other portions of the beams are not required to be parallel. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-12, 18, 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 7,834,867 to Sprague et al. (hereinafter Sprague).
Regarding claim 1, Sprague discloses a scanning device of a laser light beam for reading coded information, comprising: a first emission source (laser 206, Fig. 20) of a first laser light beam (beam from laser 206, Fig. 20), the first laser light beam defining a first optical path (from laser 206 through optics 604 to mirror 608 and eventually to polarizing beam splitter 614, Fig. 20); a second emission source (laser 204, Fig. 20) of a second laser light beam (beam from laser 204, Fig. 20), the second laser light beam defining a second optical path (from laser 204 through optics 602 to mirror 610 and eventually to polarizing beam splitter 614, Fig. 20), the first and second optical paths being substantially parallel with one another (Fig. 20); an optical element (scan mirror 616, Fig. 20) for scanning the first and second laser light beams in parallel with one another (beams 1902, 1904, and 1906 are necessarily parallel in order to provide coextensive beam 119 when deflection angles of 608, 610, and 612 are parallel according to angle α; thus beams 1902, 1904, and 1906 are parallel and coextensive collective beam 119 consists of parallel sub-components from beams 1902, 1904, and 1906) on a support containing coded information; a linear polarizer (polarizing beam splitter 614, Fig. 20) located along the first and second parallel optical paths of the first and second laser light beams, upstream of the optical element for scanning in the propagation direction of the first laser light beam and the second laser light beam (polarizing beam splitter 614 is simultaneously upstream and downstream with respect to scan mirror 616, Fig. 20) in parallel with one another (beams 1902, 1904, and 1906 are necessarily parallel in order to provide coextensive beam 119 when deflection angles of 608, 610, and 612 are parallel according to angle α; thus beams 1902, 
The scan module of Fig. 20 operates analogously to the scan module of Figs. 25A-25C.
Regarding claim 3, Sprague discloses an optical element  (lens 2520, Fig. 25C) for collecting the light coming from the support; a photoreceiver (CCD 2526, Fig. 25C), which is sensitive to the light collected from the collecting optical element, to generate a signal representative of the information contained in the light coming from the support (col. 15, ln. 54-col. 16, ln. 53); and wherein the linear polarizer is located upstream of the collecting optical element in the propagating direction of the light coming from the support (Fig. 25C), and configured to be substantially transparent to at least a portion of the light coming from the support (col. 15, ln. 54-col. 16, ln. 53).
  Regarding claim 4, Sprague discloses the scanning device being retroreflective (Fig. 20).
Regarding claim 6, Sprague discloses wherein the emission source is configured to emit laser light substantially linearly polarized along a plane, the plane being coincident to the first plane (Fig. 20; col. 13, ln. 36-col. 14, ln. 46).
 Regarding claim 7, Sprague discloses the linear polarizer is configured to selectively reflect polarized light along the first plane contained in the first and second laser light beams (Fig. 20; col. 13, ln. 36-col. 14, ln. 46).  
Regarding claim 8, Sprague discloses the linear polarizer is configured to transmit a second portion of the laser light beam not polarized in the first plane (Fig. 20; col. 13, ln. 36-col. 14, ln. 46).  
Regarding claim 9, Sprague discloses the linear polarizer includes a beam-splitter (polarizing beam splitter 614, Fig. 20; col. 13, ln. 36-col. 14, ln. 46).
 Regarding claim 10, Sprague discloses the linear polarizer includes a first surface on which the laser light beam impinges and wherein the laser light beam exiting the emission source is substantially s-polarized with respect to the first surface  (Fig. 20; col. 13, ln. 36-col. 14, ln. 46).   
 Regarding claim 11, Sprague discloses the linear polarizer includes a deflecting mirror located at a reflection angle for the laser light beam impinging on the linear polarizer, the reflection angle having an angle of incidence at which the reflected light is linearly polarized with its electric field vectors perpendicular to the plane of incidence and parallel to the plane of the surface from which it is reflecting (polarizing beam splitter 614, Fig. 20; col. 13, ln. 36-col. 14, ln. 46).  
 Regarding claim 12, Sprague discloses the linear polarizer includes a polarizing beam-splitter cube configured to split the laser light beam into two orthogonally polarized components (“FIG. 23 is a diagram illustrating an embodiment 2301 wherein the fold mirror may comprise a polarizing beam splitter configured as a solid optic.”).   The embodiment of Fig. 23 wholly anticipates the language of Claim 1 and Claim 12.
Regarding claim 18, Sprague discloses the linear polarizer includes an adjusting device to change the angle formed between the linear polarizer and the direction of propagation of the laser light beam (this is implied by the mechanical means of mounting the polarizing beam splitter within the system of Fig. 20). The claim does not require when or how adjustments are made.  The initial design is considered an adjustment relative to alternative mechanics and spatial designs.
 Regarding claim 20, Sprague discloses the optical element for collecting the light coming from the support defines an active area, light impinging on the active area being collected towards the photoreceiver, the linear polarizer having a surface wide enough to intercept light from the support upstream the active area substantially along all optical paths to the active area (Fi. 25C; col. 15, ln. 54-col. 16, ln. 53).
 Regarding claim 21, Sprague discloses including a light trap to trap a second portion of the laser beam output by the linear polarizer not directed towards the optical element for scanning (“the polarizing beam splitter being operative to direct the S-polarization component of the modulated composite beam 119 toward the scan mirror 616 and pass the P-component of the light toward a light trap (not shown)”; col. 13, ln. 36-col. 14, ln. 46)
 Regarding claim 22, Sprague discloses an optical deflector disposed between the collecting optical element and the photoreceiver, and configured to deflect the light coming from the support and collected by the collecting optical element (polarizing beam splitter 614, Fig. 25C).
   Regarding claim 23, Sprague discloses one further optical deflector (mirrors 608 and 610, Fig. 20) that is arranged to deflect the further laser light beam in parallel and in vertical alignment with the laser light beam deflected from the optical deflector (Fig. 20), the further optical deflector deflecting the further laser light beam from the further emission source to the linear polarizer (col. 13, ln. 36-col. 14, ln. 46).
Regarding claim 24, Sprague discloses one optical deflector (mirrors 608 and 610, Fig. 20)disposed along the optical path of the laser beam between the emission source and the linear polarizer, the optical deflector deflecting the laser light beam from the emission source to the linear polarizer (col. 13, ln. 36-col. 14, ln. 46).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague as applied to Claim 1, and further in view of US PG Pub. 2011/0248086 to Droemer (hereinafter Droemer).
Regarding claim 13, Sprague discloses polarization selective reflective surfaces comprising coatings (col. 12, ll. 51-67). 
Sprague the claimed invention as cited above though does not explicitly disclose the linear polarizer includes a window having opposed first and second surfaces, and further including a polarization selective coating covering the first surface engineered to separate s- and p- components of the incident laser light beam impinging on the first surface.  
Droemer discloses said linear polarizer includes a window having opposed first and second surfaces, and further including a polarization selective coating covering said first surface engineered to separate s- and p- components of the incident laser light beam impinging on said first surface (“thin-film polarization filter 8 may be composed of a multiple arrangement of thin 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polarization selective coating as taught by Droemer with the system as disclosed by Sprague.  The motivation would have been to increase splitting efficiency and improve signal to noise ratios ([0010]).
Regarding claim 14, Droemer discloses the polarization selective coating is configured to reflect an s-polarization component-of the incident laser beam and transmit a p-polarization component of the incident laser beam (para [0030]).
Regarding claim 17, Droemer discloses said first surface is forming a Brewster angle relative to a reflection angle for said laser light beam impinging on said linear polarizer, the reflection angle having an angle of incidence at which the reflected light is linearly polarized with its electric field vectors perpendicular to the plane of incidence and parallel to the plane of the surface from which it is reflecting (para [0030-0034]).
Regarding claim 19, Sprague discloses the claimed invention as cited above though does not explicitly disclose the optical path of the laser light beam between the linear polarizer and the optical element for scanning is free from further optical elements.  
Droemer discloses the optical path of the laser light beam between the linear polarizer and the optical element for scanning is free from further optical elements (Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polarization selective reflector oriented such that reflected light is not required to pass through a quarter wave plate, for example, as taught by Droemer with the system as disclosed by Sprague.  The motivation would have been to reduce the number of optical components required for polarization selection by eliminating the need for the quarter waveplate.


Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Sprague in view of Droemer as applied to claims 1 and 13 above, and further in view of US 2010/0254008 to  Ono et al. (hereinafter Ono).
Regarding claim 15, Sprague discloses the claimed invention as cited above though does not explicitly disclose said linear polarizer includes an anti-reflective coating which covers said second surface.
Ono discloses said linear polarizer includes an anti-reflective coating which covers said second surface (Figs. 1-2; para [0046-0055]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an AR coating as taught by Ono with the system as disclosed by Sprague.  The motivation would have been to improve polarization beam-splitter characteristics (para [0046-0055]).
Regarding claim 16, Sprague discloses said linear polarizer includes a window having opposed first and second surfaces and further including a polarization selective coating covering said first surface engineered to separate s- and p- components of the incident laser light beam impinging on said first surface (Fig. 20).


Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive. 
On pages 6-7 of the Response, Applicant argues that Sprague does not anticipate the claimed invention as amended as Sprague’s beams “are no longer in parallel with one another, but rather are combined with one another”.  As stated in the 35 U.S.C. 112 rejections above, Applicant does not disclose parallel beams as would be understood by a person having ordinary .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872